Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 1 of 21




                      EXHIBIT A




                      EXHIBIT A
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 2 of 21
                                                        Electronically Filed
                                                        3/13/2020 10:24 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-20-812251-C
                                                              Department 14




                        Case Number: A-20-812251-C
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 3 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 4 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 5 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 6 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 7 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 8 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 9 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 10 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 11 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 12 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 13 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 14 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 15 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 16 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 17 of 21
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 18 of 21
                                                         Electronically Filed
                                                         3/13/2020 10:24 AM
                                                         Steven D. Grierson
                                                         CLERK OF THE COURT




                                                      CASE NO: A-20-812251-C
                                                               Department 14




                         Case Number: A-20-812251-C
               Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 19 of 21




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21309549
Notice of Service of Process                                                                            Date Processed: 03/22/2020

Primary Contact:           Charlie Deem
                           DLA Piper LLP
                           401 B St
                           Ste 1700
                           San Diego, CA 92101-4297

Electronic copy provided to:                   Mark Gurley
                                               Alida Dagostino
                                               Deborah Javins

Entity:                                       DLA Piper LLP (US)
                                              Entity ID Number 0637286
Entity Served:                                DLA Piper, LLP
Title of Action:                              China Auto Logistics, Inc. vs. DLA Piper, LLP
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Others
Court/Agency:                                 Clark County District Court, NV
Case/Reference No:                            A-20-812251-C
Jurisdiction Served:                          Maryland
Date Served on CSC:                           03/18/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           David Mincin
                                              702-852-1957

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    Case 2:20-cv-00646-GMN-EJY Electronically
                                Document Issued
                                              1-2 Filed 04/06/20 Page 20 of 21
                                                                 3/13/2020 10:25 AM




             summs
             David Mincin, Esq.
             Nevada BEir No. 5427
             MINCIN LAW, PLLC
             7465 W. Lake Mead Boulevard,4100
             Las Vegas, Nevada 89128
             dmincin@mincinlaw.com
             PI-ione: 702-852-1957
          ` Fax: N/A
           I
             Attorneyfor Plaintiff

                                                                        IPISTPJCT COURT

                                                                CLARK COUNTY, NEVADA
                                                                            CASE NO: A-20-812251 -C
            CHINA Aum LOGISTICS,INC., a Nevada                                             C.ase No.:
    ,9
r           Corporaiion,
                                                                                          Dept. No.: Department 1 4
    10
                                                                         Plaintiff.
    1.1
            mll
    12
            DLA PIPER, LLP, a Maryland Liinited
            Liability Partnership,
    13
                                                                     Defendant,
    14

    15
                                                                                S"i MONS
    161
           NOTICE! YOU HAVE BEEN SliED. THF,COURT MAY DECIDE AGAINST YOU
    17     WITHOUT YOUR BEING likARID UNLESS YOU RESPOND WITHIN 20 DAYS,
           READTHE INFORMATION BELOW.
    18
           TO THE DEFENDANT(S). A civil Complaint has been filed by the Plaintiff against you for
    19     the relief sQt forth in the Complaint.

    20                 DLA PIPEP~ LLP
                       c/o CSC-LAWYERS INCORPORATING SERVICE COMPANY - RA
    21                 7 ST. PAUL.STREET,#820
                       BALTIMORE, MD.21202
    22
                   1. If you intend to defend tiiis lawsuit,-within 20 days after this Summons is serv-u-ul
    23     on you, exclusive of the d-ay of service, yoii inust do the following:

    24         a.File with the Clerk of this Court, vil-iose address is shavni below, a form. al written
           responee to the Complaint in accordance mith the rules of the Court, with the appropriate
    25     'filing fee.

    26        b.Serve a copy o-l'your response upon. the attoiney whose tiame and address isshoval
           below.
    27

    28
                                                                                 Page I of 2
                          -96.cal.i,dikpipqW4uin=AsF.,DLAI'ipw DMcb-3-13-202Q.,,-Pd
           W:.12019-JDM\14,                                                                                       Maich i3,2020 (0:41m)
                                                               Case Number: A-20-812251-C
Case 2:20-cv-00646-GMN-EJY Document 1-2 Filed 04/06/20 Page 21 of 21




 Fn          2. Unless you respond, ynLir default will be entered upon application of the Plaintiff
    arid this. Court may enter a j udgment agai.nst you for the relief dernanded in the Complaint,
 2' which could resta.lt in the talcing o.f Inoney or property Qr other relief requested gn the
    Cornplaint.
 31
             3. If you. fntend to seek the adwrice of an attorney in this matter; you should do so
 4 proinptly so tl-iat your response rnay l.ie riled on lime.

  5           4. The State of Nevada, its political subdivisions, agencies,.'officer5, ernployees, board
       iilembers, coxrimissiora membexs aird legislators, each have 45 days after service of this
 b     summons wi.thin whieh to f le an ansNver or oth.er responsive pleadinb to the complaint.

 7     Siibznitted By:                                                                       ST'EVEOV D. GRIERSOn!
                                                                                             CLERK OF THE COT:TIT
 8     .M1NC1N LAW, PI,LC

 9                                                                                                                 ~~ ~y..~ ~~c
       By:           Is/    avid Mincin                                                      By:.   ; c%: ~~ ~ti~w             :. ~:,~ 3/,
1©                   Lfav`id Minc'in,.Esq.                                                           D-t' uty Cferk
                     Nevada Bar No. 5427                                                             Rional Justice r`el-J4 r
11                   7465 W. Lake Iv1e4d Bou.leva7-d; *100                                           200 LewZ s Ave7iuer: .
                     Las Vegas, Nevada $912$                                                         Las Vegas, Nevada 01 -5:55"Y' p
12                   A ttorneyfoi- ,Plainzff                                                         Robyn Rodriguez

13
14 I NOT B: When service is by ptiblication, add a brief statement of the object of the action,
           See Rules of Civil Procedure 4(b).
15
                                                                                 Revised G6101
16
17
1$

19
U

21

22

2~

24

25 '

2,6
27
18 I
                                                                                   Page 2 of 2
       11';12914-D.LfY3396ea1'e,dlap9pertifiummpnsForDl ~Piper::.DMeb,,,]-13~0?9.wpd                                       Ylsith 13, 2020 (9E4330,
